DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-24 allowed.

The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations does not cover the limitation identifying in independent claim 1, 11 , 18 and 21. The closest found prior art are Cabrera-Cordon et al (US 20160321791 Al) in view of Visser et al (US 20180020312 Al)

Cabrera-Cordon discloses techniques for indicating entities of interest in an immersive view, and further providing information associated with such entities of interest ([0005]). Cabrera-Cordon discloses inferring  viewing parameters by detecting viewing orientation, current user location ([0025]). Cabrera-Cordon discloses superimposing digital signage on immersive view ([0027]) including digital signage information includes directions to building ([0031]). 

Visser discloses an apparatus for outputting virtual sound includes one or more microphones configured to detect an audio signal in an environment ([0005]).  Visser discloses headset that is configured to generate a virtual reality scene, a mixed reality scene, or an augmented reality scene ([0027]). Visser discloses sound associated with the audio signal in the audio representation may be generated to have a direction of arrival based on the angular location ([0037]). 

Neither Cabrera-Cordon nor Visser, alone or in combination, teach the claim limitation of a first indication is a direct direction indication and the second indication is an indirect direction indication, display an object to the user and wherein the information associated with the object includes at least one of visual content or sound content. It would have not been obvious to one of ordinary skill in the art at the time of the invention to combine any of the prior art to disclose all the limitations of independent claim 1, 11 , 18 and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	

	Conclusion                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHIVANG I PATEL/Primary Examiner, Art Unit 2619